Title: From Thomas Jefferson to Martha Jefferson Randolph, 23 March 1807
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                        
                            My dearest Martha
                            
                            Washington Mar. 23. 07.
                        
                        Mr. Randolph’s convalescence proceeds steadily, not a single circumstance having arisen to throw him back.
                            yet his strength increases slowly. as yet he only rides out in the carriage every day. it will not be till he can get on
                            horseback that we can judge when he will be able to travel. my fits of head-ach have shortened from 9 hours to 5. but they
                            have stuck some days at 5. hours, and when they will give further way cannot be devined. in our present situation it is
                            impossible to fix a day of departure. it has always seemed to be about a week off; but, like our shadows, it walks before
                            us. & still keeps at the same distance. I do believe however that mr Randolph will be able to travel within one week
                            from the time of his getting on horse back. I write while a fit is coming on and therefore must conclude with my kisses to
                            you all.
                        
                            Th: Jefferson
                            
                        
                    